Exhibit 12.2 2/24/2011 ALABAMA POWER COMPANY Computation of ratio of earnings to fixed charges plus preferred and preference dividend requirements for the five years ended December 31, 2009 and the year to date December 31, 2010 Twelve Months Ended Year ended December 31, December 31, Thousands of Dollars EARNINGS AS DEFINED IN ITEM -K: Earnings before income taxes $ Interest expense, net of amounts capitalized Distributions on mandatorily redeemable preferred securities 0 0 0 0 0 0 AFUDC - Debt funds Earnings as defined $ FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ Interest on affiliated loans Interest on interim obligations 69 15 Amort of debt disc, premium and expense, net Other interest charges Distributions on mandatorily redeemable preferred securities 0 0 0 0 0 0 Fixed charges as defined Tax deductible preferred dividends Non-tax deductible preferred and preference dividends Ratio of net income before taxes to net income x x x x x x Preferred and preference dividend requirementsbefore income taxes Fixed charges plus preferred and preference dividend requirements $ RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED AND PREFERENCE DIVIDEND REQUIREMENTS
